Title: To James Madison from Henry Dearborn, 12 June 1812
From: Dearborn, Henry
To: Madison, James


Sir,
Boston June 12th. 1812.
As the ultimate question in relation to war must soon be decided, and it may be concidered expedient to appoint a Collector for this place, I take the liberty of observing that as you were pleased to mention to me, the propriety, (if practicable,) of placing the Collectorship in such hands as would render it convenient to restore me to that place, in the event of a short war, I have prevailed on my Son to give up for the present, his wish for entering into the Army, provided it should be concidered proper to appoint him Collector in my place. He has done the duties of Depty. Collector about two years, and has performed the duties of Collector since my leaving this place for Washington the fore part of February last, and I am happy in finding all classes of Merchants not only satisfied with his conduct as Collector, but speaking in the highest terms of his correctness, and general deportment in the office. He has acquired a thorough knowledge of the duties, and performs them in the most satisfactory manner, and I cannot but hope that it may be concidered expedient to give him the appointment, when it shall be thought necessary to make one.
The Republicans of New-England, with few, if any, exceptions, as far as I have the means of knowing, are extreemly anxious for the ultimate discision of Congress on the question of war. There appears to be but one opinion, those who entertained some doubts a few weeks since, appear now, to be fully convinced that we have no other honorable alternative, and every days delay encourages the violent opposers, and depresses our friends, and I am fully persuaded that the sooner the question is discided, the better, taking it for granted that it must be for war, for if after all that has been said & done, it cannot be presumed, that any other course can be taken, without such a total debasement of National Caractor, as to leave nothing worth contending for. The progress of recruiting in this quarter, is quite coequal to my most sanguine expectations, but unless the provision for eighteen months men had been made, we should have got on very slowly. Our Junto men appear as much alarmed at the idea of war, as if they expected to be executed as soon as war commences. Whether those feelings arise from concious guilt, or not, they can best determine. I have been taking measures for assembling the recruits raised in the vicinity of the Sea-coast, excepting the Cavelry, into the immediate neighborhood of those ports & harbours that have been fortified, and in some instances, into the fortifications, agreably to directions from the Department of War. With sentiment of the highest respect, I am Sir, Your Obedt. Servt.
H. Dearborn
P. S. be pleased Sir to present my respectfull regards to Mrs. Madison.
